DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ring associated with each stage of the guide vane assembly” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation, "wherein each of the first and second adjustment devices comprises a ring associated with each stage of the guide vanes assembly".  The ring is neither shown in the drawing figures nor described in the specification to where one would not have to endure considerable speculation with what Applicant regards as the invention.  
The drawings and specification lack specific function and kinematic connection to the first and second adjustment devices.  Thus, the claim is indefinite in light of the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suciu et al. (US 2017/0276013).
Regarding claim 1, Suciu discloses at para. [0083] and shows at Fig. 15 and 15A (below) a drive mechanism for driving a first adjustment device for adjusting the orientation of vanes in a first stage (238) of a guide vanes assembly of a turbomachine and for driving a second adjustment device for adjusting the orientation of the vanes in a second stage (240) of the guide vanes assembly of the turbomachine, 
wherein each of the first and second adjustment devices comprises a ring (238A/240A) associated with each stage of the guide vanes assembly,
wherein the drive mechanism comprises a single drive wheel (241) that simultaneously drives the first adjustment device and the second adjustment device and comprises a set of gears that is arranged between the drive wheel and the two adjustment devices, 
wherein the set of gears comprising a first toothed wheel portion (232) that is directly coupled with the drive wheel and with the first adjustment device and that is coupled with the second adjustment device through a secondary toothed wheel (230) that is directly coupled with the second adjustment device and also directly coupled with the first toothed wheel (232). 

    PNG
    media_image1.png
    656
    866
    media_image1.png
    Greyscale

Regarding claim 8, Suciu discloses and references an aircraft turbomachine comprising two guide vane assembly stages (238, 240) in which wherein the orientation of the vanes can be modified, wherein each guide vane assembly stage comprises a device (i.e., gears, trunnion) for adjustment of the orientation of the vanes in said guide vanes assembly stage, the two adjustment devices being driven in rotation by the drive mechanism according to claim 1.
Allowable Subject Matter
Claims 2-7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658                                                                                                                                                                                            

Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658